FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 4, 2009
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court


 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
                                                       No. 07-2069
 v.
                                                 (D.C. No. CR 05-0916 JH)
                                                     (D. New Mexico)
 TAZZY LEE MORA,

       Defendant-Appellant.


                             ORDER AND JUDGMENT


Before HARTZ, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
HOLMES, Circuit Judge.



      On February 23, 2009, the Supreme Court of the United States issued a

certified judgment confirming its January 21, 2009 order vacating the judgment of

this court and remanding the cause for further proceedings.

      We, in turn, remand this case to the United States District Court for the

District of New Mexico with instructions to reconsider the sentence in light of

Chambers v. United States, 555 U.S. ___ (2009).
      The mandate issued to the United States District Court for the District of

New Mexico is re-issued forthwith.




                                              Entered for the Court


                                              Robert H. McWilliams,
                                              Senior Circuit Judge




                                        -2-